Case 1:20-cv-02759-JPH-TAB Document 4 Filed 10/30/20 Page 1 of 6 PageID #: 14




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

TY JESSE MYNATT,                              )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )    No. 1:20-cv-02759-JPH-TAB
                                              )
MICHELLE LEE WALL,                            )
                                              )
                          Defendant.          )

                                       ORDER

      Plaintiff Ty Jesse Mynatt has filed a complaint against attorney Michelle

Lee Wall, asserting constitutional claims. Dkt. 1.

      Mr. Mynatt has also filed a motion to proceed in forma pauperis. Dkt. [2].

The Court GRANTS this motion to the extent that Mr. Mynatt pays a $21.42

initial partial filing fee by December 1, 2020, as discussed below.

      However, after screening the complaint, the Court determines that it

must DISMISS the complaint for failure to state a claim. Mr. Mynatt has until

December 1, 2020 to show cause why judgment consistent with this order

should not issue.

                                      I.
                     Motion to Proceed In Forma Pauperis

      Mr. Mynatt’s motion to proceed in forma pauperis, dkt. [2], is GRANTED

to the extent that he is assessed an initial partial filing fee of $21.42. See 28

U.S.C. § 1915(b)(1) (required "if a prisoner brings a civil action . . . in forma




                                          1
Case 1:20-cv-02759-JPH-TAB Document 4 Filed 10/30/20 Page 2 of 6 PageID #: 15




pauperis"). He shall have through December 1, 2020 to pay this initial partial

filing fee to the clerk of the district court.

      After Mr. Mynatt has paid the initial partial filing fee, he will have to

make monthly payments based on the income credited to his prison account.

28 U.S.C. § 1915(b)(2). Each month, Mr. Mynatt will have to pay 20 percent of

the preceding month's account income until he has paid the full filing fee of

$350.00. Id. Mr. Mynatt's account custodian will forward these payments to

the clerk of the Court each time his account exceeds $10.00. Id. After the

Court receives the initial partial filing fee, it will issue a collection order to Mr.

Mynatt and to his custodian.

                                         II.
                                   Screening Order

      The Court must dismiss any claim that is frivolous or malicious, fails to

state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, the

Court applies the same standard as when addressing a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017). To survive dismissal,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim for relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
      allows the court to draw the reasonable inference that the
      defendant is liable for the misconduct alleged.




                                            2
Case 1:20-cv-02759-JPH-TAB Document 4 Filed 10/30/20 Page 3 of 6 PageID #: 16




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

       A. Complaint

       Mr. Mynatt asserts that his attorney, Michelle Lee Wall, "violated

multiple of [his] constitutional rights of 'Due Process' by showing 'bias,

prejudice, and retaliation.'" Dkt. 1 at 2. To support this conclusion, he claims

that Ms. Wall (1) refused "to file any motion [he] he asked her to," (2) "set a jury

trial without [his] approval," (3) "denied [him his] rights to a fair and honest

counsel" because of her "complete inefectiveness [sic] and a conflict between

[their] ideas." Id. Mr. Mynatt also alleges that she violated various

constitutional provisions. See id. at 2–3 (citing U.S. Const. art. I, § 9; id.

amend. V; id. amend. VI; id. amend. VIII; id. amend. XIV). 1

       For these claims, Mr. Mynatt seeks (1) $250,000 in damages, (2)

"repr[i]mand of Michelle Lee Wall," (3) "revocation and/or suspension of

Michelle Lee Wall's license to practice law," (4) punitive damages, and (5) "all

other relief deemed proper and just." Dkt. 1 at 4.




1 Mr. Mynatt also cites violations of "Article 1, section 13" and "Article 1, section 16." Dkt. 1 at

2. The U.S. Constitution, however, does not contain these sections. The Court assumes that
Mr. Mynatt intended these citations to support state constitutional claims. See Ind. Const. art.
I, §§ 13, 16. Because the Court dismisses Mr. Mynatt's federal claims, it declines to exercise
supplemental jurisdiction over these possible state constitutional claims. See 28 U.S.C.
§ 1367(c)(3); Bell v. City of Country Club Hills, 841 F.3d 713, 718 (7th Cir. 2016) ("[T]o the
extent [plaintiff] is seeking a remedy for state constitutional violations, she would need to raise
her claim in state court, as the district court here relinquished supplemental jurisdiction over
any such claim.").

                                                 3
Case 1:20-cv-02759-JPH-TAB Document 4 Filed 10/30/20 Page 4 of 6 PageID #: 17




      B. Discussion

      It appears that Mr. Mynatt seeks damages and other relief under 42

U.S.C. § 1983. "State action is an element of any claim under § 1983."

Abatangelo v. Wells Fargo Bank, N.A., 719 F. App'x 520, 524 (7th Cir. 2017).

But Mr. Mynatt has not shown state action. He has not alleged that Ms. Wall

acted under color of state law. See 42 U.S.C. § 1983. "Whether privately

retained or appointed by a court, lawyers do not act under color of law merely

by representing their clients." Hefley v. Bruch, 276 F. App'x 506, 507 (7th Cir.

2008). "[B]ecause a court-appointed public defender is not a state actor," she

"cannot be sued under 42 U.S.C. § 1983." McDonald v. White, 465 F. App'x

544, 548 (7th Cir. 2012). Without showing state action on his constitutional

claims, Mr. Mynatt's complaint must be DISMISSED for failure to state a

claim. Mr. Mynatt shall have through December 1, 2020 to show cause why

judgment consistent with this order should not issue. See Thomas v. Butts,

745 F.3d 309, 313 (7th Cir. 2014) (Court must "first fir[e] a warning shot"

before dismissing a complaint). Failure to do so in the time allotted will result

in dismissal of this action without further notice.

                                      III.
                                   Conclusion

      For the reasons discussed above, the Court GRANTS Mr. Mynatt's

motion to proceed in forma pauperis, dkt [2], to the extent Mr. Mynatt pays the

initial partial filing fee by December 1, 2020. However, after screening the

complaint, the Court determines that it must DISMISS the complaint for



                                        4
Case 1:20-cv-02759-JPH-TAB Document 4 Filed 10/30/20 Page 5 of 6 PageID #: 18




failure to state a claim. Mr. Mynatt has until December 1, 2020 to show

cause why judgment consistent with this order should not issue.

SO ORDERED.
Date: 10/30/2020




                                      5
Case 1:20-cv-02759-JPH-TAB Document 4 Filed 10/30/20 Page 6 of 6 PageID #: 19




Distribution:

TY JESSE MYNATT
714543
MARION COUNTY JAIL II
MARION COUNTY JAIL II
Inmate Mail/Parcels
730 East Washington Street
Indianapolis, IN 46202




                                     6
